      Case 4:20-cv-00486-DPM Document 16 Filed 09/30/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DON HAMRICK                                                    PLAINTIFF

v.                        No. 4:20-cv-486-DPM

ASA HUTCHINSON, Governor;
JAMES M. MOODY, Federal Judge;
CLAYTON HIGGINS, Case Analyst,
SCOTUS; DAVID SACHAR, Director,
Judicial Discipline Commission; ST ARK
LIGON, Director, Office of Professional
Responsibility; ROBERT EDWARDS, Judge,
White County Circuit Court; MARK DERRICK,
Judge; MILAS HALE, Judge; DON RANEY,
Prosecutor; JOHN POLLARD, Chief of Police,
City of Kensett, Arkansas; CHRISTINA
ALBERSON, Mayor's Assistant and Clerk,
Kensett District Clerk; LAURA BALLENTINE,
Clerk, Kensett Water Department; MID-SOUTH
HEALTH SYSTEMS                                             DEFENDANTS

                                 ORDER
     On de nova review, the Court adopts Magistrate Judge Deere's
thorough recommendation with a modification and a supplement, Doc.
11, and overrules Hamrick's objections, Doc. 14.   FED.   R. CIV. P. 72(b)(3).
The modification: Hamrick's motion to proceed in forma pauperis, Doc.
1, is granted because it does not appear that he can afford the filing fee.

The supplement: Hamrick' s notice of removal of five criminal cases
from the Kensett District Court, Ng 8, does not satisfy the removal
        Case 4:20-cv-00486-DPM Document 16 Filed 09/30/20 Page 2 of 2



statute he relies upon, 28 U.S.C. § 1455. Other than the case numbers,
Hamrick provides no other information about those cases.                   In
particular, he did not append" all process, pleadings, and orders served
upon the defendant or defendants in such actions[,]" 28 U.S.C.
§   1455(a), or provide his dates of arraignment, so this Court could
evaluate the timeliness of the removal, 28 U.S.C. § 1455(b), or provide
good cause for an untimely removal, ibid. Hamrick also hasn't satisfied
28 U.S.C. § 1443, which is the applicable substantive companion of
§   1455. Claims that "the prosecution is assertedly a sham, corrupt, or
without evidentiary basis" aren't enough standing alone. Johnson v.
Mississippi, 412 U.S. 213, 219 (1975). And Hamrick doesn't say that his
race prompted anything connected with the prosecution.                  These
criminal cases-CR-19-433, CR-19-875, CR-19-1103, CR-20-70, and CR-
20-71- are therefore remanded to the District Court of Kensett,
Arkansas.
       His complaint, Doc. 2, will be dismissed without prejudice. And
his motion to appoint counsel, Doc. 3, is denied as moot.
       So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge




                                     -2-
